ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 6-11, 13-14 and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A system for simulating a wireless system for testing a wireless device…
	a memory for storing a number of predetermined probability values that each represent a block error rate for a predetermined signal-to-noise ratio, and a random number generator for outputting a random number for each of said plurality of data blocks that is based on one of said number of predetermined probability values 
wherein the assignment unit sets a data block of said plurality of data blocks as erroneously received if the random number corresponding to the data block is smaller or equal than the predetermined probability value, 
	and wherein the data blocks, which are set as erroneously received, are received by the further element as erroneous data blocks, and the data blocks, which are not set as erroneously received, are received by the further element as valid data blocks

Claims 3-4 and 6-10 are allowable due to their dependence on allowable claim 1.
Claim 11 contains a method with substantially similar clam language. Claims 13-14 and 16-20 are allowable due to their dependence on allowable claim 11.

The amendments and arguments made by the Applicant on August 16, 2020, of independent claims 1 and 11, which when considered in totality, were not found, taught or suggested in the prior art. Specifically, “a memory for storing a number of predetermined probability values that each represent a block error rate for a predetermined signal-to-noise ratio, and a random number generator for outputting a random number for each of said plurality of data blocks that is based on one of said number of predetermined probability values…wherein the assignment unit sets a data block of said plurality of data blocks as erroneously received if the random number corresponding to the data block is smaller or equal than the predetermined probability value” and the specificity of “wherein the data blocks, which are set as erroneously received, are received by the further element as erroneous data blocks, and the data 
Stott et al (US 2016/0373196) teaches a system simulator for simulating a wireless system for testing a wireless device under test (Abstract; communication test systems... of wireless data devices... with a channel impairment simulator to perform tests related to mobile MU-MIMO devices such as wireless clients and terminals) and specifically in the claims of the instant application: 
an uplink signal receiver (element 200 in Fig. 6 is a test client; ¶45; wireless traffic generator & analyzer) for receiving an uplink signal generated by the wireless device under test (element 201 in Fig. 6) and providing data blocks embedded in the uplink signal (¶49; data blocks are data packet streams originating from simulated clients/terminals)
Further, Choy et al (US 2015/0222507) teaches detecting that a value for a WiFi network connectivity metric for a WiFi connection between a client device and a WiFi network meets a particular criteria…responsive to determining that the value meets the particular criteria, initiating a data collection process for collecting data associated with one or more devices while the WiFi network connectivity metric meets the particular criteria…and storing the data collected while the WiFi network connectivity metric meets the particular criteria. Rahman et al (US 6,571,082) teaches a method and system for testing network-based location determination technologies within a single test area in the field, wherein channel models are developed to simulate the propagation impairment conditions associated with identified test scenarios. And Dorenbosch et al .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEREMY A DELOZIER/Examiner, Art Unit 2857       

/REGIS J BETSCH/Primary Examiner, Art Unit 2857